 FAIRLAWN CHATEAU &W. & D. ENTERPRISESAkron Convalescent Care, Inc. d/b/a Fairlawn Cha-teau and W. & D. Enterprises,Inc.andRetailClerks International Association,Local No. 698,AFL-CIO. Cases 8-CA-8894 and 8-RC-9750October 23, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn June 26, 1975, Administrative Law Judge AnneF. Schlezinger issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended,Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Akron Convales-cent Care, Inc. d/b/a Fairlawn Chateau and W. &D. Enterprises, Inc., Akron, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge filed on January 23, 1975, by Retail ClerksInternationalAssociation,LocalNo. 698, AFL-CIO,referred to herein as the Charging Party or the Union, theGeneral Counsel, by the Regional Director for Region 8(Cleveland,Ohio), issued a complaint and notice ofhearing on March 13, 1975, and an order consolidatingcases and notice of consolidated hearing on April 9, 1975.The complaint, as amended at the hearing, alleges insubstance that Akron Convalescent Care, Inc., d/b/aFairlawn Chateau, and W. & D. Enterprises, Inc., hereinreferred to respectively as Fairlawn Chateau and W. & D.and jointly as the Respondent, interfered with, restrained,and coerced employees in the exercise -of the rightsguaranteed in Section 7 of the National Labor RelationsAct, by interrogating and threatening employees, creatingthe impression of surveillance of the union activities of itsemployees, impliedly promising benefits to employees who221 NLRB No. 2581refrained from or abandoned membership and interest inthe Union, and announcing and granting a wage increasein order to undermine and discourage support of theUnion; discriminated with regard to the hire and tenure ofemployment of employees by discharging Lauretta Kirbyand Virginia Secreto, and thereafter failing and refusing toreinstate them, because of their union activities; andthereby engaged in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act.The Respondent, in its answer duly filed, as amended atthe hearing, admits some of the factual allegations of thecomplaint, but denies that it has committed the allegedunfair labor practices.Pursuant to due notice, a hearing was held before me atCleveland,Ohio, on April 16 and 17, 1975. All partiesappeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce relevant evidence. Subsequent to the hearing,on or about May 19, 1975, the General Counsel filed abrief,and the Respondent filed a brief and proposedfindings of fact and conclusions of law, which have beenfully considered.Upon the entire record in this proceeding and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFairlawn Chateau is now, and has been at all timesmaterial herein, an Ohio corporation with its principalplace of business located in Akron, Ohio, where it isengaged in the proprietary operation of a nursing home.Annually, in the course and conduct of its businessoperations, it derives gross revenues in excess of $100,000from the operation of the nursing home, and receives, fromenterprises locatedwithin the State of Ohio, medicalsupplies valued in excess of $12,000 which supplies werereceived by said enterprises directly from States other thanthe State of Ohio. W. & D. is, and has been at all timesmaterial herein, an Ohio corporation with its principaloffice located in Canton, Ohio. It is engaged in furnishinghousekeeping, dietary, and maintenance services to nursinghomes located in various cities in Ohio, including FairlawnChateau.W. & D. commenced operationas a businessentity on or about September 10, 1974. During a 6-weekperiod following commencement of its business operations,itprovided services exceeding $30,000 to employers, suchas Fairlawn Chateau, which receivegrossannual revenuesin excess of $100,000 from the operation of nursing homes,and purchase and receive supplies which originated outsidethe State of Ohio in excess of $12,000 from supplierslocated within the State of Ohio, and each of which isengaged in commerce within the meaning of Section 2(6)and (7) of the Act. On the basis of the foregoing, it mayreasonably be anticipated that, during the 12-month periodfrom September 10, 1974, to September 10, 1975, W. & D.willderive gross revenues in excess of $300,000 fromservices furnished to nursing homes, including FairlawnChateau. Further, for the 6-week period in question, W. &D. received foods and other supplies valued in excess of 82DECISIONSOF NATIONALLABOR RELATIONS BOARD$5,000 from points located directly outside the State ofOhio.On,or about September 10, 1974, Fairlawn Chateau andW. & D. entered into a service agreement providing thatW. & D. shall be the sole and exclusive contractor toperform all dietary, housekeeping, laundry, and mainte-nance services for Fairlawn Chateau, which by the terms ofsaid agreement and/or by arrangement, maintains controlover the working conditions and tenure of employees of W.& D. employed at Fairlawn Chateau. The parties at thehearing stipulated, and the complaint and answer wereamended accordingly, that Fairlawn Chateau and W. & D.constitute a joint employer of the employees at the nursinghome herein involved solely within the meaning and scopeof the Act and for the purposes of this proceeding.Accordingly, I find,, as the amended complaint alleges andtheRespondent'samended answer admits, that the.Respondent is, and at all times material herein has been,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDIfind, as the complaint alleges and the parties at thehearing stipulated, that Retail Clerks International Associ-ation,LocalNo. 698, AFL-CIO, is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The IssuesThe parties agreed that the following individuals occu-pied the positions set forth, were agents and acted in behalfof either Fairlawn Chateau or W. & D., and weresupervisors within the meaning of Section 2(11) of the Act:Dorothy V. Kern - administrator, Fairlawn ChateauPatsyR.Cady- director of nursing, FairlawnChateauRegina Stripe - charge nurse, Fairlawn ChateauMary Ann Rhoades - charge nurse, Fairlawn ChateauHarold E. Zimmerman - supervisor of maintenance,laundry, dietary, housekeeping, W. & D.The complaint includes in this allegation Mimi Smith,AssistantHousekeeping Supervisor,W. & D., whosestatutory supervisory status is denied by the Respondent.The complaint also alleges, and the Respondent's answerdenies, that Linda Becosky, from about March 1974 untilabout January 15, 1975, occupied the position of chargenurse,'FairlawnChateau, and was an agent of theRespondent and a supervisor within the meaning of theAct.The complaintalso alleges,while the Respondent denies,that, in order to discourage union membership andactivities, the Respondent discharged Kirby on December5,1974, and Secreto on January 12, 1975; that Cadyand/orKern on various dates about October 1974IMoore requested maternity leave in November 1974. Her request wasdenied on the ground she had been employed less than 6 months,but Cadyinterrogated and threatened employees and impliedlypromised benefits to employees; that Smith made threatson or about November 28, 1974; and that a few daysbefore the Board election, which was held on January 17,1975, the Respondent announced and granted a wageincreaseto the employees.In issue inthe representationcase, and consolidated with the complaint case for hearing,ruling, and decision by the Administrative Law Judge, arethe ballots of Kirby and Secreto, who were challenged bytheRespondent on the ground they were no longeremployees, and the ballot of Smith, who was challenged bythe Union on the ground she was a supervisor.B.Organization of the UnionIn about September 1974; - a clipping of a newspaperarticle aboutunion organizingactivities in the area wasplaced by an unidentified individual in the schedule bookat the nursing home. At or about that time, Delma Moore,a nurses aide,called the Union to get some information,'The organizing director,Hennigin, sent Mooresome cards,and she , and other employees solicitedsignatures. Inaddition, union organizers solicited membership near theRespondent's premisesas employees were leaving at theend of their shifts, and distributed handbills at one of theentrances.At a unionmeeting,Henniginspoke of thebenefits of union organization and gave the approximatelysix employees present union literature and buttons. He toldthem they could wear the buttons or wait until a majorityhad signed cards. Additional buttons were distributed atlatermeetings. Employees began wearing them at work inabout early October.C.Interference,Restraint,and Coercion1.The October 10 meeting in Cady's officeMary Berdyck, an aide on the 7 a.m. to 3:30 p.m. shift,testified that she signed a union card at Moore's requestand attendedtwo meetingsin October 1974, and that shereceived a union button at one of themeetingsbut, as shekept losing it, put it in her pocket whereas Moore and someother named employees wore buttons openly. Berdycktestified that she and a few other employees were called toCady's office early in the afternoon on or about October10; that Cady "started right in on us that she didn't knowhow the Unionbusinessgot started . . . but she under-stood who all was wearing the union buttons and she knewwho all was signing up for the union and we had ourchoice, either the union or out the door we go ... that shehad betternot see uspicketing as she drove up in her car.... it was' our choice and we would lose our job ... keptrepeating that more than once, a couple of times . . . thatshe had a crew lined up to take out places ... to go aheadto our unionmeetings. . . and she would know who allwould be there . . . that she might attend herself." Berdyckalso testified that Cady asked if thegirlspresent wished tomake anycomment,and that only two responded and bothsaid they would have nothing to do with the Union.Berdyck also testified that she could not recall anytold her shecould comeback at anytime. She was in an advanced stage ofpregnancy at the timeof the hearing. FAIRLAWN CHATEAU &W. & D,_ ENTERPRISES83discussion about raises at the meetingin Cady's office, butthat she and several other employees werein the breakroom one daywhen Cadycame in, she askedCady whysome girls employedonly a fewmonths were earning morethan she was after 2-1/2 years, andCady said "she had nocontrol over raises . . . we had kicked her there in the teethand we missed_our timing about wearing union buttons."Berdyck was notified later of a meeting on the evening ofOctober 10 but did not attend.2.The October 10 evening meetingThe Respondent operates three shifts, 7 a.m. to 3:30p.m., 3 p.m. to 11:30 p.m., and 11 p.m. to 7:30 a.m. Duringthe 30-minute overlap, those coming in check with theircounterparts on the outgoing shift on matters related to thework and patient care. The Respondent occasionally heldin-servicemeetings, usually at or about 2:30 p.m., at whichemployees were instructed on nursing home procedures ordiscussedvariousproblems pertaining to the work.Employees were paid for the time spent at such meetings.In addition, employees were free to discuss work orpersonal problems with Cady or Kern in their offices.Some employees had raised questions with Cady at ameeting in September 1974 about wage increases whichthey felt were promised but had not been received, andCady said she would take this up with Kern, who was incharge of the nursing home's financial operations.Cady called an in=service meeting on the evening ofOctober 10. Moore, who, was on the 3 p.m. to 11:30 p.m.shift at this time, testified that, when she arrived at work ator about 2:30 p.m., Cady's daughter, Lisa, who worked atthe home, said Cady had called a meeting for that eveningto discuss employee grievances about the home or aboutother employees; that Lisa had telephoned some employ-ees,about the meeting, and asked her to call others as Lisawas leaving to go home; and that she called about 14employees.2 The meeting was held in one of the loungeareas at about 7:30 p.m., lasted about an hour, and wasattended by about 15 employees and also, at Cady'srequest, by Kern.Moore testified that there was a very brief discussionabout grievances, but most of the discussion was about theUnion; that, in the course of this meeting, Cady asked theemployees what their grievances were, why they wanted aunion, and why they had not come to her instead of goingbehind the backs of management and organizing theUnion; that when Secreto stated some of the benefits shebelieved the Union would bring about, Cady asked if all ora majority agreed, and "we said yes"; that Patience O'Neil,a nurses aide, asked Cady "what would happen to thosewho didn't want to join the union or who wanted to staywith the home," and Cady answered that they would bewell taken care of by the home; that O'Neil then asked if"the union people" could tell her what she would get out ofthe Union, and Secreto answered she would not have towork so hard, would earn more money, and there would beimproved employment benefits; 3 that Cady asked whyMoore had not yet spoken and commented, "From what Iheard, you are one of the main supporters of the union. Ieven hear that you threatened some people into joining";thatMoore replied she had not threatened anyone, butexplained the benefits and urged employees to join; thatCady also asked why Moore was in favor of the Union,and she replied for "more money, because we were at thattime underpaid, and a better paid vacation, a betterhospitalization plan than we had at that time"; that whenthe subject of a wage increase was brought up, Cady statedthat she had almost convinced Kern to give them a raisebut they had worn. their buttons a few-days too soon soKern forgot about raises; that Cady also stated that shehad considered the aides part of the nursing profession butnurses do not have unions and, if the Union did come in,she would not consider them as persons, only as timecards;and that Cady also said her door and Kern's had 'alwaysbeen open for employees to come in and discuss anyproblems they had but, if the Union came in, there wouldbe no more favors, and "the home would be run strictly bythe book."Moore also testified that Kern said any employee whowas not satisfied could resign, and she would gladly acceptthe resignation; and when questions about finances werereferred to Kern, she stated that the home was paid $15 aday for welfare patients, whose care cost $18 to $20 a day,and the difference had to be made up from privatepatients; unless Governor Rhodes was elected the homewould be hard-pressed for money; and, if the Union didcome in, it might be necessary to close down part of thesecond floor, where the welfare patients were, or to lay offsome of the girls. Moore testified further that, prior to thismeeting, some employees had discussed the possibility of awalkout if the wage increase promised them was 'furtherdelayed, that Cady and Kern had apparently heard of this,and that one of them brought the matter up and said thehome had'backup personnel waiting for jobs on each shiftand "ifanygirl didn't come in, she might as well come inand pick up her paycheck and forget about her job."Moore testified that, at the conclusion of the meeting,Cady asked to talk to her privately; in this conversationCady 'asked her to remove her union button while theywere talking, and she took it off and put it in her pocket;Cady said, she thought they were friends and, if Mooreneeded more money, Moore could have asked and Cadywould have tried to work something out; and Cady saidshe had seen Moore come in late a number of times andnever said anything about it but, "if the union comes in,then, I will have to go strictly by the book . . . The firsttime that you come in late, it's a warning. The second timeyou come in, its a write-up. The third time, you are fired."Moore testified that Cady also asked if she were going tothe union meeting that was scheduled for the next day, thatshe answered she had not yet made up her mind but might,and that Cady asked her, if she did attend, "would I-pleasekeep in mind what had been said and what she had alsosaid to me' and then she hoped that I would come over totheir side ... Because I was a conscientious worker andshe would hate to lose me." Finally, Moore testified, Cadyasked her about other union supporters and she said shecould not answer, Cady asked if she could not or would not2LisaCadywas not called as a witness.3O'Neil was notcalled as a witness. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDand she said she preferred not to, and Cady then said"okay" and Moore left.Secreto,who was at home asleep when the call cameabout the October 10 meeting, got up and went to themeeting. She testified that at the meeting Cady said shewas disappointed that they even considered bringing aunion in to settle grievances as they had always come toher with problems; Cady said she talked to Kern about theraise that had been discussed at the September meetingand Kern had approved it, but they wore their unionbuttons a few days too early; Kern said they might have toclose the second floor and reduce the staff if the Unionwere brought in; when O'Neil asked about those who didnot join the Union, Cady replied they would be well taken.care of; and Cady also said if the Union came in she wouldnot consider them her people but only timecards, therewould be no personal favors, rules would be enforced, andthey would be docked if a minute late. Secreto did notrecall any discussion about a walkout, but testified shemight have missed some remarks when she was talking tosomeone.Sharon Jandecka was employed as a nurses aide in 1972-73, and again in 1974,on the day shift, 7 a.m. to 3:30 p.m.,until she left on December 29. When Moore solicited hersignature on a union card, Jandecka said she was in favorof a union, but would not' sign a card and attended nounion meetings. She did, however, wear a union button atwork. Jandecka, was off on October 10 but, when Moorecalled about the meeting, said she would try to and didattend.Jandecka testified that Cady asked at this meeting whythe girls wanted a union; either Moore or Secreto gavereasons why they did; when an employee asked about herjob if she signed or did not sign a card, Cady answered thatthey would not have their jobs if they signed the cards;Cady also said that their privileges would not then be thesame but they would be docked for being late coming towork or returning from a break, that relations would be notfriendly but business-like, that raises would not "come tous that quick," and that she had mentioned raises to Kernbut ,they wore their Union buttons too soon and would notget the raises; and Kern told them about the financialproblems of welfare patients paying only $15 a day, andsaid that if the girls did not want to show up for work shecould always find replacements, and that if she had to shewould close down the second floor and lay off many of thegirls.3.The testimony of the Respondent's witnessesKern has been the administrator of the nursing homehere involved since it opened 3 years ago, and owner withher husband of other homes at various locations in Ohio.She testified4 that Cady told her of the October 10 meetingto be held because some girls had problems; Cady said shecould take care of nursing matters but asked Kern toattend to take care of "anything about a raise or thefinancial situation"; and Kern did attend the meetingwhich lasted about an hour. She testified that at the4All thewitnesses were sequesteredon motion of the General Counsel.Kern was the only witness who was presentwhen others testified.meeting various employee complaints were voiced, butnone about Secreto or any other individual; 5 the Unionwas discussed but "I don't think it was at the start of themeeting"; "The question of money came up on a raise. TheUnion was brought into the meeting and Mrs. Cadyconducted most of the meeting"; the Union was broughtup by O'Neil asking how the Union could benefit her; theemployees' "consensus of opinion - they would all getmore money, more off days, and things of this nature";Cady, when asked about the Union, "stipulated that iftherewas,we would have to live up to a contract andwould abide by it"; and Cady also said "she didn't feel thata union was going to benefit nursing or patient'care, andshe is very conscientious about patient care . . . If theydecided on a union, she would, as I said, live up to thecontract and really not feel they were in the nursingprofession per se."With regard to her own participation inthe meeting, Kern testified that she could not comment ontheUnion, but that she did comment on the financialsituation with regard to a raise in pay, and explained thatthe cost of caring for the welfare patients on the secondfloor was greater than the amount received.On cross-examination by the General Counsel, Kerntestified that Cady said at the meeting if the Union came inshe would abide by a contract; she did not know if Cadysaid a contract would mean new rules; she did not thinkCady brought up anything about a friendly relationship;and as to a question of saying the aides would be treatedlike timecards, "Whether that was the exact wording, Idon't know. It was something to that effect that they wouldnot be as individual with personal problems as they havebeen . . . and I think it was her knowledge through acontract it wasn't going to be the personal grievancescoming through. It would have to go through a union."Kern also testified that she did not remember if Cady saidanything about personal favors, but that "it was a closerelationship with the girls, we'll say." Kern also testified,on cross-examination, that Cady at this meeting asked theemployees what their problems were but that she did notrecall that Cady asked the employees why they thoughtthey needed a union, then that "I can't recall, as I said,whether she said it or whether I said it," then further asfollows:Q.Do you recalltellingthe Boardagent [in apretrialstatement] that Mrs. Cady may have asked theemployees why they thought they neededa union?A. I just answered, yes.Q.I don't believe you have. Did you tell that to theBoard agent?A. I don't recall.Q.Do you recall whether or not Mrs. Cady statedat that meeting that there were entire shifts of L.P.N.'sand nurses aides who were begging for jobs at FairlawnChateau?5Employee complaints about Secreto were alleged as a ground for herdischarge FAIRLAWN CHATEAU &W. & D_ ENTERPRISESA. I don'tknow whether she made that.The onlything I can say from my own knowledge is that I doknow we have a good number of applications.Q.Do you recall telling the Board agent that Mrs.Cady said that there were lots of nurses and aidesbegging for jobs at the same wages and benefits?A.She may have.PatsyCadyhas been the director of nursing at FairlawnChateau for about 3 years, responsible for the nursing staffand patient care,and has had many years of experience insuch work.She testified that the R.N.'s are supervisors incharge of floors, the L.P.N.'s work under them, and theaides assist the nurses.Cady also testified that she learned of the Union in lateSeptember or early October when a nurse,probablyRhoades,called her one night at or about 11:30 andreported that organizers were on the parking lot; the nursecalled again in about 10 minutes to reporttheyhad left; inthe meantime she called Dr. Kern in Canton,Ohio; herdaughter Lisa,who was reporting for work on the nightshift for the first time,was frightened when two womenorganizers approached as she was entering the plant andinsisted on talking to her; Rhoades told her later that Lisawas afraid to talk to her on the telephone because of thegirls,including Secreto and Moore,who were "hoveringaround her";and she later complained to Henmgin aboutthis incident that frightened her daughter.Cady also testified that employee meetings are usuallyheld at 2:30 to 3:30 p.m.but may be held at other times,and that she keeps records of these meetings.No suchrecords were placed in evidence as to the October 10meeting.Cady testified that this meeting was held as aresult of four employees,includingBerdyck and Lisa Cady,asking for a meeting about employee problems; suchproblems come up frequently and meetings were some-times held about them;that she wasbusy but offered tocome in in the evening to have a meeting,and all but one,who was not named,agreed;she told the girls when sheannounced the meeting that it was short notice but themeeting was"because of the dissension we were having atthe time";themeeting,started about 7:30 and,as usual,lasted about an hour;and she didnot haveher notes onthe meeting with her.Asked to state what occurred at themeeting, she answered that "we discussed the problemsthat the girls presented to me around noon that day. Wetalked about whose responsibility it was to do what andwhat shift was to do what. We pretty much-I thought atthe time - got it straightened out. Then somebody - andIdon't know who - brought up the union.That wasdiscussed....That was brought up after...the originalpart of the meeting."She testified that this was brought upwhen she was asked what she thought about a union, andanswered that she did not feel there wasanyplace for aunion in a nursing home. She then testified that the onlyother thing discussed was that employees,said they wantedmore money;she said she did not know they had anygrievances other than the request in September for a raise;she had,as she promised at a September meeting, raisedthismatter with the administration as it'was up to Kern;she did not tell them what Kern said but that Kernexplained that"we didn'thave all that much money, and85that we hadquite a few state patients"; and, after Kern'sexplanation,many ofthe girls saidthey couldunderstand.She testified further that she asked the employees how theyfelt about the Union, and the employeesexpressed theiropinions,but she couldnot recallwhat any of them said;one girl asked what aunion woulddo for her, and anotheransweredthat she would not have to work so hard; "I didsay if aunion came in, wewould go strictly by the unionrules . . .that I felt I had beenlenient with them and that Iwouldlike to continueto be lenient, but we would have togo by rulesand regulations";and she saidshe had a list ofpeople who had applied for jobs atthe same wages andbenefits.Cady denied thatshe questioned Moore at themeeting any more thanshe didother employees, butadmittedthatshe did,at the meeting or another time, tellMoore the girls wereafter Lisaconstantly to sign a card.She testified that Lisa had told herthe girls in questionwere Moore and Secreto.Cady answeredin the negative questions whether she orKern said that employees would not havetheir jobs if theysigneda union card; if the Unioncame in wageswould notbe increased;the wage increase would have been grantedbut certainemployees wore their buttons too soon; thesecond floor would be closed downif the Unioncame in;she had no timefor the Union;or that peoplewho did notjoin the Unionwould be well taken care of.CharlesJackson,an orderly, admittedlyhad avery vaguerecollectionof what occurred at the October10 meeting,but testified that he didrecall thatKern and Cady askedwhy employeeswho were dissatisfieddid not findanotherjob, and thateitherCady or Kernsaid nurses should notwearUnion buttons.4.Other conduct of Cady and KernDorothyMcGee,a nurses aidefrom about May toNovember 1974, becamea union member and took part inthe organizingactivity. She testifiedthat in late Septemberor early Octobershe saw bothCady and Kern on theparkinglot; they said theywere watching to see that theunion organizersdid notcomeon the lot; Cady asked ifshe were goingto theunion meeting and, when she said shehad notreceivedany notice of it, Cady saidthere was to beone; and she said she might attend.She did attend,obtained a button, and wore it the next day. She testifiedthat Cady saidit did not look right to wear union buttons,but thatshe replied the girls were told to do so to bring theunionactivityout in the open.McGeealso testifiedthat Cadyhad promised a wageincreasebeforethe unionactivitybegan; that when it wasnot received,she and anotheremployee wenttoCady'soffice about nud-Octoberto ask aboutit,and were told itwould be on the next paycheck;when it wasnot, theyagainasked Cady why; Cady "saiditwas because we hadpoortiming and that we wore our union buttons, and thatitwas outof the question,more or less";and when someemployeesthreatenednot tomake it towork next day,Cady said theywould"make' itor be fired."She alsotestified thaton another occasion several employees werecalled to the officeand told by Cadythat her daughter Lisa"had been frightened by theunion people and that she hadhad trouble with themin the past and she didn'twant the 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion in there. . . if we did get the union in, it would berough on us ... we had to knuckle down and behaveourselves,"and that McGee, who had been permittedregularly to come late because she could not arrive on timefrom another job, would have to arrive "on the dot . . . orbe docked or fired."Moore testified that in late October she went to the officeto see Cady, that Kern was there and spoke of the costs ofoperating the home and said, "This is another reason why Ican't afford to give you girls a raise and why I can't havethe union . . . I will do anything to keep the union fromgettingin here," and that she replied that "I just hadproblems of my own and I had bills to pay too and Ineeded more money."Berdyck testified that she was notified of a meeting onJanuary-16, 1975; the day before the election, at whichKern would speak; that Kern was not at the meeting butCady was; and that Cady "told us that she wanted 100percent voting and it was our choice again to do what wewanted to do, either vote for oragainst... she chose towork there 'and she hoped that we chose to work there,too."Kern testified that she never interrogated any employ-ees; she"`really didn't'talk to them about union" in theparking lot; she never called an employee to the office andtalked about the union; she did not recall any employeecoming tothe office to talk about the Union; she nevertalked in private to any employee about the Union, and "Ireally don't recall speakingto anybody because I wasn'tthat concerned.", And Cady testified that she neverquestioned employees about the Union in the parking lot,never threatened employees about union activity, andnever hadmeetingswith employees in her office about theUnion.5.Concluding findingsAll the witnesses who testified for the General Counselwere sequesteredon motion of the General Counsel. TheGeneral Counsel'switnesses,some of whom had left theRespondent's employ voluntarily so had no direct interestin the outcomeof this proceeding, presented theirtestimonyin a candid'and forthright manner, and I foundtheir testimonyconsistent,'mutually corroborative, andbelievable.On the other hand, I found Cady and Kernvague and unconvincing witnesses,and their testimonycontainsmany evasions,inconsistencies,and contradic-tions.And Jackson admitted he could recall very littleabout the meetinghe attended on the evening of October10.Moreover, the Respondent'switnessescorroborated inseveral instancesthe testimony of the -General' Counsel'switnesses.On the basis, therefore, of demeanor and theentire record,Ifind Berdyck, Moore, Secreto, Jandecka,and McGee crediblewitnesses,and credit their testimonywhere it isin conflict with that of Cady and Kern as to theconduct in question.Accordingly, on the basis of the credited testimony andthe recordas a whole, I find that Cady interrogated McGeeon the parking lot in late September or early October about6 ForbesPavthonNursingHome, Inc.,198 NLRB 802 (1972);DragooElectricCo.,Inc.,214 NLRB No. 120 (1974);Shorewood Manor Nursingher intention to attend a Union meeting that day, and thatCady told McGee and another employee in the office thata promised wage increase would not be forthcomingbecause of the wearing of Union buttons. I find furtherthatCady called some employees to her office on theafternoon of October 10, ' and that she called an employeemeeting on the evening of October 10, attended by Kern atCady's request, which was assertedly called to discussemployee complaints but dealt principally with theemployees' union activities. I find that at these meetingsand in conversations during this period with employees,Cady and/or Kern coercively interrogated employeesabout their union activities and their reasons for organizingthe Union, statedthat a wage increase would be withheldbecause of the employees' wearing of union buttons,created the impression of surveillance of employees' unionactivities, and threatened that, if the Union were success-ful, there would be more rigid enforcement of work rules,loss of other benefits, and layoffs of employees. I fmd thatsuch interrogation and threats were designed to compelemployees to abandon their union membership andactivities,and that the Respondent by such conductinterfered with, restrained, and coerced its employees inthe exercise of their Section 7'rights, in violation of Section8(a)(1) of the Act .6D.TheWage IncreaseThe Respondent posted the following notice signed byboth Kern and her husband on January 10, 1975:MEMO TO ALL FULL TIME EMPLOYEES WITH 90-DAYEMPLOYMENTGOVERNOR RHODES PAY INCREASEAs promised by Management'earlylastFall,ifGovernorRhodes were elected,management wouldincrease all salaries of our employees.Effective January15, 1975 a general increase of 10 cents per hour will begiven to all Professional,Aides and Orderlies.W & D Enterprises has agreed to increase all theiremployees at the same time by 10 cents per hour.The Board election washeld on January 17, 1975. TheRespondent'sannouncement of a general wage increasewas made onJanuary 10,1week before the election, andthe increase became effectiveon January 15, 2 days beforethe election.Ifind,in all the relevant circumstances,particularly in the absence of evidence of any legitimateeconomic reason for the timing of this wage increase, thatitwas announced and granted in order to demonstrate tothe employees thatemployment benefitswere forthcomingfrom theRespondent-Employer without the intercession ofHome,217 NLRB No. 55(1975);Penasquitos Village,Inc, 217 NLRB No.155 (1975);Cosmo Graphics, Inc.,217-NLRB No. 178 (1975). FAIRLAWN CHATEAU & W. &D. ENTERPRISESa union representative,and to influence the employees toreject the Union in theelection.?E.Mimi Smith's Status8Secreto testified that she saw a notice posted about mid-November 1974 that Zimmerman would be the supervisorof housekeeping, laundry, and dietary employees, and thatSmith would be the supervisor in his absence, but thatemployees were to take any problems to Kern or Cady.Secreto also testified that when she congratulated Smith onbeing made a supervisor, Smith thanked her. Secreto, whoadmitted she did not know what Smith's regular dutieswere, was a union election observer and challenged Smith'sballot on the ground Smith was a supervisor.Frances Branch testified that she was hired by Roberts,who had been in charge of housekeeping; about 2 weeksafterRoberts left in November, Zimmerman called ameeting and announced he was the supervisor and Smithhisassistantwho would take over in his absence;Zimmerman was there only 3 days a week and Smith wasin charge the rest of the time, but Zimmerman had the keyto the supply room and Cady had it when he was absent;Smith prepared and posted work schedules, recorded thehours worked by employees, and decided the locationswhere employees would work; when she called in to reportoff one day, the nurse referred the call to Smith, who heardher reasonsandsaid it was all right, and Smith made outand signed a report of this absence, but she was off otherdays without talking to Smith; Smith once told her she hadbeen too long in the break room, and she went back towork; Smith wrote her up when she had not cleaned abathroom; other employees told her of this so she looked inthe drawer where such reports were kept and found four,some for staying too long in the break room; and that nosupervisor ever spoke to her about them. Branch testifiedthat she quit on December 28, 1974. The General Counselplaced in evidence an employee warning notice datedJanuary 1, 1975, stating that Branch was "Terminated -Did not report for work for six days," signed by Smith.Jandecka testified that after Roberts left, Smith told herthat she was the assistant supervisor in charge of hiring anddischarging "until they had gotten somebody else," thatSmith said her duties included being "in charge of the timecards and making sure that the girls did their job," thatSmith trained new girls in the work but had done thisbefore she claimed to be a supervisor, and that Smith saidin about November 1974 she had to terminate an employeenamed Frances for not doing the work right. Jandeckaadmitted that Smith was the only one who told her Smithwas a supervisor, and that she never observed Smithperforming supervisory duties.Berdyck testified that a notice posted after Roberts leftstated that Smith would be supervising in housekeeping;and that Smith later told Berdyck that she was appointedhousekeeping supervisor under Zimmerman, was to assignjobs to the girls and see that they did their work, and couldtalk to Zimmerman about hiring employees. Smith asked9NLRB.v.ExchangeParts Company,375 U.S. 405 (1964);Styletek,Divisionof Pandel-Bradfor4 Inc.,214 NLRB No. 90 (1974);AmericanNationalStores, Inc.,195 NLRB 127 (1972).8Smith was not called as a witness.87Berdyck to recommend friends who might want ajob, andBerdyck recommended a woman who was hired but wasnot there long. Berdyck admitted, on cross-examination bythe Respondent, that she did not know of Smith discharg-ing any employee.Kirby testified that Smith was a supervisor but admitted,on cross-examination by the Respondent, that she testifiedin the representation case that Zimmerman was herimmediate supervisor, and that she had tried to sign Smithup in the Union.Harold Zimmerman, who has been the W. & D.supervisor of housekeeping operations at Fairlawn Cha-teau since September 10, 1974, and performs similarfunctions at other nursing homes, is at this home 3 days aweek. He testified that there are seven employees in thedepartment, that Smith was paid the minimum wage of $2an hour as were other employees, that he handles allsupervisory functions in the department but Smith, as thesenior employee; can issue, but cannot order, supplies inhis absence. Asked if he mentioned Smith at the meeting heheld with the employees, and if a notice was posted abouthis or Smith's position, he answered each question "Not tomy knowledge, no." He also testified that he has asked girlsto write up other girls, that this happened once when heasked Smith to write up a girl, and that he always signedhis own warnings, but there is in evidence a warning noticeto Branch signed by Smith.I found Zimmerman generally a reluctant and uncon-vincing witness. Nevertheless, as to Smith's status, I findthat the evidence shows only that Smith was held out, at ameeting of housekeeping employees or in a notice, asZimmerman's assistant, and that she told employees shewas a supervisor. Employees in the housekeeping depart-ment, however, apparently considered that Zimmermanwas their actual supervisor, and that in his absenceproblems were to be referred to Cady or Kern. Smith waspaid the minimum wage. As the senior employee shetrained new employees, but she did this before she becameZimmerman's assistant.Moreover, it appears that anyauthority Smith exercised was at the direction of Zimmer-man, that it was routine or clerical in nature, or that sheacted merely as a conduit for Zimmerman's instructions. Ifind that Smith did not possess or exercise supervisoryauthority requiring the use of independent judgment, andthat she was not a supervisor within the meaning of theAct .9F.The Discharge of KirbyKirby was hired to do housekeeping work on aboutAugust 1, 1974. She testified that she was trained by Smithbut worked under the supervision of Roberts, and thatwhile some housekeeping employees worked a 6 a.m. to3:30 p.m. shift, she was put on an 8 a.m. to 4:30 p.m. shift,and told Roberts this was the best possible shift for herbecause of her five children. Kirby also testified that, whenshewas hired,Roberts told her to get 'a physicalexamination and a TB test, and she did so; no question was9 SeeSalant Corporation, d/b/a Carnzo Mfg. Co, Inc.,214 NLRB No 21(1974);Imperial Bedding Company,216 NLRB No. 160 (1975);Victor M.Sprys d/b/a Eastern Industries,217 NLRB No. 118 (1975). 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDever raised about her doctor's certificate, which is inevidence, being undated; she paid $25 to the doctor for herexamination, and a receipt from the doctor dated Septem-ber 13, 1974, is in evidence; and Zimmerman nevermentioned a physical test to her. Kirby testified, withoutcontradiction, that Roberts was satisfied with her work andgave her a 10-cent raise the first week.-She also testifiedthat, after she was transferred to the laundry, Smith twicecomplimented her on her laundry work, and that no oneever complained to her about her work. Jandecka testifiedthat she at times observed the work done by Kirby andother housekeeping employees, and that "Kirby did a goodjob."Kirby signed a union card on about September 27, andattended all the union meetings. Some employees in thisdepartment wore union, buttons occasionally, but she woreone every day for about a month, when she lost it. She alsopassed out union cards and signed up about five employ-ees. She gave a card to Smith, who never returned it. At alater date Smith questioned Kirby about the Union, butKirby refused to discuss it because Smith had not sent inher card. Kirby was a witness for the Union on November29 in the representation case.Roberts left her job on about November 1. Zimmermancame in as supervisor about 2 weeks later. After Zimmer-man took over, he posted a schedule calling for Kirby, whohad been previously transferred to the laundry, to work onthe night shift. Kirby testified that she told him this wasimpossible because of her children; that he said he wouldwork on it over the weekend, she should take Monday off,and the schedule would be changed on Tuesday; she foundthe schedule was the same on Tuesday; as Zimmerman hadsuggested she call Kern, who made the schedule, she did soand, when Kern confirmed making the schedule, said shewould try to make arrangements to work at night; shemade such arrangements and worked thereafter on thenight shift; both Kern and Zimmerman told her the girlswould rotate on that shift, but she was the only one whoworked on that shift until December 5, a Thursday, whenZimmerman handed her the following termination notice:As of 12-05-74 Lauretta Kirby is terminated fromemployment in the Housekeeping Dept. at FairlawnChateau, 200 Wyant Road, Akron, Ohio.Her work has been unsatisfactory constantly, shewould not co-operate with her superiors in matters ofworking required shifts, and not working in thecapacity for which she was hired.H.E.ZimmermanHousekeeping SupervisorZimmerman testified that he discharged Kirby in"December sometime," that she had been in housekeepingbut did not perform her work there properly; he saw heronce use the same rag on furniture as she had used to cleana bathroom, he spoke to her about it, and she said shewould not do it again; he saw "it wasn't working out in thehousekeeping, so I transferred her into laundry," and heshowed her how to do that work, but she did not follow hisorders in that she mixed colored and white clothes in thelaundry machine; and that "These are the main reasons"for her discharge. Asked on cross-examination by theGeneral Counsel if Smith ever told him Kirby was doing agood job in the laundry, he answered "Not to myknowledge."Zimmerman testified that he wrote Kirby up for herinadequate cleaning work but did not recall if he told herthat he was going to do so or that he had done so. Askedwhether hee showed her any written warning, he answered"Not to my knowledge." He also testified that he talked toher several times about her work, but did not recall in whatmonths he talked to her about anything. Asked if Kirbyevermentioned to him or to Kern a problem of workingnights because of her children, he answered both questions"Not to my knowledge."There are in evidence written recommendations signedby Zimmerman for Kirby's termination, one dated Novem-ber 24 for "Work unsatisfactory," one dated November 25for "Not working in capacity," and one dated November26 for "Not working shift required:" He explained that"Not working in capacity" referred to an instance whenshe gave ice water to patients, which was nurses aide work,and that, as to "Not working shift required," he thoughtshe failed to do so one time, he could not recall when.Zimmerman testified that he did not recall if he spoke toKirby on any of the dates of these recommendations.Asked if he ever warned her that her job was in jeopardy,he answered "Not to my knowledge." He did not explainwhy his discharge recommendations of November 25, 26,and 27were not acted upon, nor what occurred to bringabout her termination on December 5. He admitted that hedid not give her any reason for the discharge other than tohand her the notice. But at some point he prepared adocument headed "Reason for termination" stating:,1.Failed to have physical examination within 90, daysas she was asked to do.2.Failed to follow orders on how to do her job as shewas told.3.Failed to follow housekeeping instructions on whatshe did.4.She used Comet cleanser to scrubb new woodenchests in patients rooms. Discolored several tops[sic].I found Kirby a more candid and forthright witness thanZimmerman, and credit her testimony where it is inconflict with that of Zimmerman. On the basis of Kirby'scredited testimony, Zimmerman's admissions, and theevidence in its entirety, I find that Kirby had beenconsidered a satisfactory employee until she joined theUnion, wore a union button, and was openly active insoliciting other employees to, sign union cards. Kirby wasadmittedly never shown any warning slips as the Respon-dent's rules required, and was given, no warning ofdischarge. I find that the various and shifting reasonsasserted by Zimmerman for her discharge are pretextual,and that Kirby was in fact terminated on December 5,1974, to discourage membership in and activities on behalf FAIRLAWN CHATEAU &W. & D. ENTERPRISES89of the Union, in violation of Section 8(a)(3) and (1) of theAct-10G.The Discharge of SecretoSecreto wasemployed as a nurses aide from May 5, 1974,to January 10, 1975, on the 11 p.m. to 7:30 a.m. shift. Shesigned a unioncard in late September 1974, attended allthe unionmeetings,solicitedmembership at the nursinghome,and, while other employees wore union buttonsoccasionally,she was oneof the few who wore a buttoncontinuously. Secreto was at home asleep when she wasawakened by her husband and told of the call about themeeting onthe evening of October 10. She called thenursing homeand was told by Moore that Cady called themeeting for that evening to discuss grievances. Secretocommentedthat notices of meetings were generally posted,that she had not had dinner, that she would have to gohome afterthe meetingand then go back to work, but sheattended and spoke up at the meeting about the benefits ofunion organization.-She voluntarily went with unionrepresentativesto attend ameetingat the Board office onNovember 29, 1974, at which Kern and Cady were present.On January 10, 1975, before the start of Secreto's shift,Kern handed Secreto an envelope which contained anotice dated January 10, signed by Cady, stating: "Becauseof complaints from your fellow workers concerning yourattitude toward your fellow workers, you will be terminat-ed as of 1-12-75 as an employee of Fairlawn Chateau."The Respondent contended that Secreto was dischargedforotherreasons as well,including use of obscenelanguage.Secretotestified that, after she read the notice,she asked if there were written accusations, that Kernreplied "there are some, but most'of them were verbal,"and that they then discussed whether Secreto should workher shift, Kern indicating it was up to Secreto, and Secretodid work her shift.Secreto testifiedthat she never refused to carry out anyassignedduties, that she did not recall arguing with anysupervisor about her duties, that when her name was on thelist to sitwith Mrs. Rauch, Kern's mother, who was in anoxygen tent during this period, she did so, and in fact thatshe sometimessat with Rauch during her days off. Secretoalso testified that she never swore on the job, that shemight havedone soon the premises of the nursing homebut rarely, and that she did not believe she ever usedprofanity. She testified further that she never came to'worklate,and that in the 8 months of her employment shemissed only 2 days.Moore testified that she worked for about 2 months from11 to 11:30 p.m. with Secreto, that she never heard apatient or a nurse complain about Secreto, and thatBecosky, the 11 p.m. to 7 a.m. supervisor, said Secreto wasa good` worker and other girls should pattern themselvesafter her. She also testified, on cross-examination by theRespondent, that she never heard Secreto use foullanguage andnever saw Secretoin a bad temper.McGee testified that she had occasion to observeSecreto'swork and found it excellent; she never heardpatients complain about Secreto but did hear them- saythey liked her care of them; she sat with Rauch a few timesbut Secreto did so even on her days off; she never heardSecreto use foul language but Secreto and others, includingherself and patients, at times used swear words; and thatSecreto was "bossy" but other aides, including herself,were also.Secreto had planned in about November 1974 to look foranother job. She requested and obtained letters ofrecommendation from charge nurses with whom she hadworked, including Salada and Blumish,11 whose letters arein evidence. Salada's letter states:Ihave had the opportunity to supervise VirginiaSecreto in her position as a nurses aide. It has been apleasure to have her as a member of the staff.Mrs.Secreto has been a very dependable personand very- conscientious about her work. She is a self-starting person and able to perform her duties withoutimmediate supervision. I feel her quality and quantityof work is excellent, as well as her patient observations.She is extremely cooperative and gets along well withher co-workers.Inmy opinion, Mrs. Secreto is a highly qualifiednurses' aide and would be an asset toanynursing staff.Blumish's letter states:Virginia Secreto has worked as a Nurse's Aide undermy supervision.She is a very conscientious person, who I feelperforms her work beyond the call of duty. Her firstthought is her pt.She is a person of good moral conduct. Neat inappearance daily.A Nurse's Aide who works well with co-workers.I feel Virginia Secreto would be an asset to anynursing staff.Secreto testified that she showed her termination noticeto Becosky, the charge nurse who was her supervisor, whosaid she knew nothing about it, did not understand it,never wrote up - Secreto or criticized her, had given her avery good evaluation, and considered her an excellent aidewho should take nurses training. Secreto also testified thatno other, supervisor evaluated her, that she never heard acomplaint from a patient or employee, never heard of acomplaint about her by a patient to a supervisor, never gotan oral or written reprimand or a writeup, was neverwarned about her behavior `or about possible discharge,and in fact never heard what the Respondent's complaintswere about her until she was told by the General Counselin February 1975 in connection with this proceeding.Linda Becosky, an R.N. who was a night-shift supervisorfrom about March 1974 to January 1'975, when she quitvoluntarily a few days after Secreto was discharged,testified that she supervised Secreto about 4-6 months, thatinabout September 1974 she evaluated seven aidesincluding, Secreto,whom she described as a good aide,dependable, with initiative; Secreto sometimes told'otheraides what to do but never in a nasty way, and did so10Dan Lipman et al.d/b/a Ascot Nursing Centre,216 NLRB No. 123(1975).11Neither Salada nor Blunush was called as a witness 90DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause, she knew the patients and the work, and Becoskyapproved of this; some aides complained of Secreto'sbossinessbut allaidesat timescomplained about others;and Secretoat times losther temper, as did other aides, butitwas aboutwork not done properly, and others made suchcomplaintsalso.Becosky also testified that Secreto, onpatient treatmentwas "very, very good" and "had verygoodrapport with the patients"; she had recommendedthat Secretostudy nursing; Secreto never refused to sitwith Rauch although she told Becosky she did not like todo it and gaveher reasons;Secreto performed housekeep-ing dutiesthatwere part of an aides work, .and neverrefused to do any task assigned to her; Secreto was veryinvolved inthe work and at times used swear words such as"hell" or "damn,"asmost aidesdid, and she neverreprimandedan aide for this, but she did not recall Secretousing foul language or swearwords in earshot of thepatients;and she has recommended discharge and haswritten warning slips,but never wrote up Secreto or evenreprimandedher verbally. Becosky also testified that whenSecreto told her, onJanuary 10, of the termination notice,and askedif she knew anything about it, she did not asneither Cady nor Kern had mentioned it to her; she spokeabout it to Kern, who said that it was Cady's affair and,further, that, as the termination notice stated, Secreto didnot get alongwith her coworkers; she never heard of anyother charge nurse writingup Secreto or even consideringdoing so;and she never told Stripe, another R.N., thatSecreto refusedto follow orders.Becosky also testified that Secreto was openly prounion,spoke to other employees about union benefits,. and wasthe only one Becosky remembered who always wore aunionbutton. Becosky admitted, on cross-examination bytheRespondent,thatmanagementnever spoke to herabout the Union.Kerntestified that she was not involved in the Secretodischargeotherthanto hand her the envelope at Cady'srequest.At another point, she testified that Cady discussesall dischargeswith her; they had discussed Secreto morethan oncewhen reports came in from the charge nurse; thefirst onewas in November or December but she did notrememberthe natureof it; there was no decision todischarge Secreto atthat time "to my knowledge," that shehad no idea when this decision was made;Cady's reportsto her about,Secreto were"Pretty much verbal" but therewere also written warningswhich Cady showed her; shetold Cady she also heard complaints on Secreto's relationswithfellow employees "From the charge personnel," but,whenasked which'ones, answered"I think it would be, as Isaid, fellow employees"; and she checked on this with onecharge nurse who,was Secreto's supervisor at times. Kernalso testified that the system as to warnings is that the firstis usuallyverbal, the second is in writing, and the thirdmight mean dismissal,and that all written warnings aresupposedto be discussed with the employee, but that whenSecreto askedher, at the time of the discharge, whether shehad any written reports on Secreto, she told Secreto to callCady 'in the morning.Cady testified that she had heard "little rumors" aboutSecreto organizingfor the Union, then that no one ever12Secreto testified that she did not work with Stripe.told her this but she overheard remarks about it, andfinallythat other employees told her, possibly in lateOctober, that theywere solicited by Secreto to sign unioncards.Cadyalso testified that she alone decided on theSecreto discharge about 3 days before it took place; shehad told Secreto,on the night of a bad storm in December,when.Cadyspent the night at the nursing home, that herlanguage was offensive to supervisors and employees andhad tostop because patients might hear it; she did notthink she said Secreto would be written up for her use ofsuch language; Rhoades and Stripe,both R.N.'s,hadreported to her several times about Secreto's language, shetold them to warn Secreto,and they told her they did; shedid not discuss their,warnings with Secreto or know whenSecreto was first written up; it was standard procedure foremployees to be notified of writeups but charge nurses didthiswhen she was not there; and she did not know howoften Stripeworked with'Secreto but was sure it was morethan once,and that thenight of the storm in Decembermight be the first time Rhoades worked with Secreto. Cadyalso testified that Secreto had been evaluated when hiredbut she could not find those records; she told the nurses toprepare evaluations of the employees and this was done inearly September1974;she recalled that Becosky's evalua-tion ofSecreto was very outstanding,this was the only oneshe ever saw on Secreto, and she did not recall anyreference in it to foul language or refusal to perform anassignment;and she never discussed the Secreto dischargewith Becosky or even told her about it, and did not discussitwith Salada,the only other R.N. on the night shift,because Salada worked part time.Regina Stripe,an R.N., testified that she did not recallhow; manytimes she, was working at the same time Secretowas, but,finally estimated, on cross-examination by theGeneral Counsel,that,in the November-December perioditwas "Ten or less."12 She testified that Secreto at first"was very objectiveand willing to cooperate and verythorough,"but later changed,andwas terminated"Because of her not,performing her duties of an aide... .and two was her'use of abusive . . [o]bscene .. .offensivelanguage. . .swearwords"directed"[s]ometimes to myself in particular or sometimes patientsoverheardher, or to ,other aides.Itwas sometimes just anintegral part of her regular every day language and othertimes when she would get angry, it would really get bad."Stripe testifiedon cross-examination that"I think obscene- I don't know what t h a t is....Taking the Lord's namein vain for one," but she refused to repeat any of thelanguage Secreto used or even, at the request of , Respon-dent's, counsel,to write it.She admitted other aides swore,but maintained it was not to the extent Secreto did, andonly "Simple swearwords,not takingthe Lord's name invain."Stripe also testifiedthat Secreto argued with her, "Notvery often,but occasionally," and at another point thatSecreto argued all the time,with her and withother aides,which madeitdifficultduring that time for anyone toperform her duties.Stripegave as examplesof Secretomisconduct that when Secreto once found a patient's signallight tapedup, Stripe didnot know by whom,Secreto told FAIRLAWN CHATEAU & W. &,D. ENTERPRISESher about it, and said she was glad it was done, and Stripewas the one who untaped it; and that Secreto as one of theexperienced aides was supposed to train a new aide, butthis, new aide told Stripe that, while other aides helped her,Secreto did not. Stripe testified further that Secreto over a2-month period refused to do her work, told supervisorswhat work she was going to do, refused to sit with Rauch,refused to clean patients' equipment which it was her dutyto do, and "One night she refused to do anything." Stripetestified that this night she told Secreto her duty was tofollow the nurse's directions or take the matter up withCady or Kern, and that Secreto in response said "Not toomuch. She just didn't answer me that night."Stripe also testified that, when Secreto was looking foranother job and asked her in about November orDecember for a letter of recommendation, she wasashamed tosay she wrote one, that this was before thechange in Secreto's performance, and that she would notdo so after that. On cross-examination, however, shetestifiedthat she noticed this change 2 or 3 months afterSecreto began working; while this would be before shewrote the letter of recommendation, Secreto wouldvacillate attimes;that later Secreto became consistentlybad; and that this change occurred before she wrote theletter ofrecommendation.Stripe testified that she had given Secreto verbalwarningsand,when these were not adequate, writtenwarnings.One that was placed in evidence, dated Decem-ber 1, 1974, was entitled "first warning notice," checked offon the printed form conduct, attitude, and lack of courtesy,and contained a handwritten note: "Carrier of false talesre:Professional staff - cause of much dissention withinand between shifts - Resorting at times to foul andabusive language" [sic]. The other one placed in evidence,dated 12/15/75 with a "4" superimposed over the last "5",was entitled "SecondWarning Notice," checked offconduct, attitude, lack of courtesy, and work not satisfac-tory, and contained a handwritten note: "Insubordinate -stating also that she was sorry but she would not carry outestablishedassignmentsbecause she felt she was not hiredin for." Stripe testified that the first time she spoke toSecreto about use of badlanguage,Secreto apologized andsaid she would try to watch it, and that she later toldSecreto she was goingto write her up for her language, andagain thatshe was going to write her up for her refusal todo work. Stripe admitted, however, that she did not giveSecreto copies of these warnings and that, to her knowl-edge,Secreto neversawanywrittenwarnings Stripeprepared. She also did not explain why her critical writtenwarningsof December 1 and 15, 1974, were not actedupon,norwhat occurred thereafter to bring aboutSecreto's discharge on January 10, 1975.Stripe testified that Secreto spoke to her about the Unionabout the middle of December and that she learned ofSecreto'sUnion activity from other aides; she heardSecreto talkingtoemployees about the Union, andreported to Kern that Secreto got one aide "so upset over13Counselfor theRespondent soughtto introduce into evidenceSecreto's pretrial statementsin order to show that her testimonyrepeatedalmostverbatim one of thesestatementsthat had been prepared by theUnion. The General Counsel and the Union stated that they had no91the union business" that this aide was ready to leave, andalso, shortly before the discharge, that -Secreto had askedan aide to sign a Union card; and she at one time discussedSecreto with Cady and Kern because of Secreto's "totaloutlook toward the nursing home and patients. It was notjust the union. It was patient care I was concerned aboutand lack of patient compassion.... The main reason Iwent to her was not because of her union activity. . . . Ijust wondered if I simply couldn't get her to perform herduties of an aide. I didn't care what her thoughts wereabout the union." Stripe testified that she discussed Secretowith Becosky once or twice in December, and that -Becoskysaid she was having the same problems with Secreto's useof obscene language and failure to do her work. Stripeadmitted, however, that Becosky was not present whenStripe discussed Secreto with Kern and Cady.As noted above, I found Secreto a more credible witnessthan Cady or Kern with regard to what occurred at theOctober 10 meeting. I likewise find credible her testimonyabout her work and her termination.13 I found Stripe anunimpressive witness, and her testimony is exaggerated,improbable, and self-contradictory. I therefore do notcredither testimony that, over a period of months,Secreto's work performance and behavior were completelyunsatisfactory. Stripe had relatively little opportunity toobserve Secreto's work; she admittedly never showedSecreto any written warnings, as the Respondent's rulesrequired that she do; and the Respondent never toldSecreto of the asserted reasons for her discharge other thancomplaints by coworkers, a reason explicitly refuted by hersupervisor and the charge nurses who wrote letters ofrecommendation for her. I found Becosky, who wasSecreto's supervisor, a more candid and credible witnessthan Stripe. Becosky testified that Secreto was an unusual-lyable and willing worker, and, as the Respondent'switnesses were aware, she gave Secreto an excellent ratingin her written evaluation. Cady and Kern, however, neverconsulted Becosky about, or even informed her of, thedecision to discharge Secreto. Stripe repeatedly assertedthat the "main reason" she discussed Secreto with Cadyand Kern "was not because of her union activity." I find,however, on the basis of the credited testimony and theevidence in its entirety, that the reasons for the dischargeadvanced by Cady, Kern, and Stripe were pretextual, andthat the Respondent discharged Secreto abruptly andwithout warning on Friday, January 10, 1975, effective onSunday, January 12, a few days before' the Board electionon January 17, in order to discourage union membershipand activities, in violation of Section 8(a)(3) and (1) of theAct.14IV. THE REPRESENTATION CASE ISSUESCase 8-RC-9750 was consolidated with the complaintcase herein for resolution of the issues raised by thechallenges to the ballots of Lauretta Kirby, VirginiaSecreto,andMimi Smith. Kirby and Secreto werechallenged by the Respondent-Employer on the groundobjection, but counsel for the Respondentlaterwithdrew this proposedexhibit.14Dan Lipmanet al.d/b/a Ascot Nursing Centre, supraPenasgsatosVillage, Inc., supra. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDthat they had been terminated prior to the election, andSmith was challenged by the Union on the ground that shewas a supervisor. I have found above that Secreto andKirby were discriminatorily discharged in violation of theAct, and that Smith was not a supervisor within themeaning of the Act. I shall recommend, therefore, thatthese three ballots be opened and counted, and that theRegionalDirector thereafter prepare and cause to beserved on the parties a revised tally of ballots includingtherein the count of the said three ballots.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantialrelation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(1)and (3) of the Act, I find that it is necessary that theRespondent be ordered to cease and desist from the unfairlabor practices found and from in any other mannerinfringing upon its employees Section 7 rights,15 and totake certain affirmative action designed to effectuate thepolicies of the Act. I shall also recommend that nothingcontained in the recommended order shall be construed asrequiring the Respondent to revoke any wage increases orother employee benefits previously promised or granted.16As I have found that the Respondent terminatedLauretta Kirby on December 5, 1974, and Virginia Secretoon January 10, 1975, and it has thereafter failed andrefused to reinstate them, in order to discourage member-ship in and activities on behalf of the Union, in violation ofSection 8(a)(3) and (1) of the Act, the Respondent will beordered to offer each of these employees reinstatement toher former job, or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and to make each ofthese employees whole for any loss of pay suffered as aresultof the discrimination against her, with backpaycomputed on a quarterly basis, plus interest at 6 percentper annum,as prescribed inF.W.Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962).Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.The Respondent, Akron Convalescent Care, Inc.,d/b/a Fairlawn Chateau, and W. & D. Enterprises, Inc.,are jointly an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. '2.Retail Clerks International Association, Local No.698, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.By coercively interrogating employees about theirunion activities and their reasons for organizing the Union,by stating that a wage increase was withheld because of theemployees'wearing of union buttons, by creating theimpression of surveillance of employees' union activities,by announcing and granting a wage increase in order toinfluence employees to vote against the Union in a Boardelection, by threatening that, if the Union were successful,there would be more rigid enforcement of work rules, lossof existing benefits, and layoffs of employees, and by otheracts and conduct for the purpose of discouraging unionmembership or activities, the Respondent has interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, and hasthereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By terminating Lauretta Kirby on December 5, 1974,and Virginia Secreto on January 10, 1975, in order todiscourage membership in and activities on behalf of theUnion, the Respondent has discriminated against employ-ees in regard to their hire or tenure of employment, and hasthereby engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:17ORDERThe Respondent, Akron Convalescent Care, Inc., d/b/aFairlawn Chateau, and W. & D. Enterprises, Inc., Akron,Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Coercively interrogating employees about their unionactivities and their reasons for organizing a union, statingthata wage increase was withheld because of theemployees' wearing of union buttons, creating the impres-sion of surveillance of employees' union activities, an-nouncing and granting a wage increase in order toinfluence employees to vote against a union in a Boardelection, threatening that, in the event of a union victory,there would be more rigid enforcement of work rules, lossof existing benefits, and layoffs of employees, and engagingin other acts and conduct for the purpose of discouragingunion membership and activities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, except that nothingcontained herein shall be construed as requiring the15N.L.R.B. v. Express Publishing Company,312 U.S. 416,437;NLRB.Rules andRegulationsof the National LaborRelationsBoard, the findings,v.EntwistleMfg. Co.,120 F.2d 532, 536 (CA. 4, 1941).conclusions,and recommendedOrderherein shall,as provided in Sea16N.L.P.B. v Exchange Parts Co, supra; Forbes Pavilion Nursing Home,102 48 of the Rules andRegulations, be adopted by the Board and becomeInc, supra; Styletek,Divisionof Pandel-Bradford, Inc, supraitsfindings,conclusions,and Order, and allobjectionsthereto shall be17 In the event no exceptionsare filed as provided by Sec. 102.46 of thedeemed waived for all purposes FAIRLAWN CHATEAU & W. &D. ENTERPRISESRespondent to revoke any wage increases or other benefitspreviously promised or granted.(c) Terminating or otherwise discriminating against anyemployees in regard to their hire or tenure of employmentin order to discourage membership in or activities onbehalf of Retail Clerks International Association, LocalNo. 698, AFL-CIO, or any other labor organization.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Kirby and Secreto immediate and full reinstate-ment to their former jobs, or, if those jobs no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges.(b)Make Kirby and Secreto whole for any loss of payeach of them may have suffered as a result of theRespondent's discrimination against her, in the manner setforth in the section of this Decision entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due, underthe terms of this recommended Order.(d) Post at its nursing home in Akron, Ohio, copies of theattached notice marked "Appendix." 18 Copies of thenotice,on forms provided by the Regional Director forRegion 8, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, in conspicuous places, includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Decision, what stepsthe Respondent has taken to comply herewith.IT ISFURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of Section 8(a)(l)of the Act not specifically found herein.IT IS RECOMMENDED,pursuant to the terms of the OrderConsolidating Cases issued by the Regional Director forRegion 8,thatCase 8-RC-9750 be, and it hereby is,severed and transferred to and continued before theRegionalDirector for Region 8 for further processing.is In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallread "PostedPursuant93to a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employeesabout their union activities and their reasons fororganizing a union, state that a wage increase waswithheld because of the employees' wearing of unionbuttons, create the impression of surveillance ofemployees' union activities, announce and grant a wageincrease in order to influence employees to vote againsta union in a Board election, or threaten that, in theevent of a union victory, there will be more rigidenforcement of work rules, loss of existing benefits, andlayoffs of employees, for the purpose of discouragingmembership in or activities on behalf of Retail ClerksInternational Association, Local No. 698, AFL-CIO,or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of therights guaranteed in Section 7 of the National LaborRelationsAct, except that nothing contained hereinshall be construed as requiring us to revoke any wageincreases or other benefits previously promised orgranted.WE WILL NOT discharge or terminate employees, orotherwise discriminate against any employees in regardto their hire or tenure of employment, in order todiscourage membership in or activities on behalf of theabove-named union oranyother labor organization.WE WILL offer Lauretta Kirby and Virginia Secretoimmediate and full reinstatement to their former jobs,or,if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-ty or other rights and privileges, and WEWILL makethem whole for any loss of pay each of them may havesuffered as a result of the discrimination against her.AKRON CONVALESCENTCARE, INC., D/B/AFAIRLAWN CHATEAU, ANDW. & D. ENTERPRISES, INC.